ACQUISITION OF ENHANCED OIL RECOVERY TECHNOLOGIES, INC. by PLATINA ENERGY GROUP, INC. AGREEMENT AND PLAN OF ACQUISITION This Agreement and Plan of Acquisition (Agreement) is entered into by and between Enhanced Oil Recovery Technologies, Inc., a Nevada corporation, (EORTI), UTEK CORPORATION, a Delaware corporation, (UTEK), and Platina Energy Group, Inc., a Delaware corporation, (PLTG). WHEREAS, UTEK owns 100% of the issued and outstanding shares of common stock of EORTI (EORTI Shares); and WHEREAS, before the Closing Date, EORTI will acquire the license for the fields of use as describedin the License Agreement which is attached hereto as part of Exhibit A and made a part of this Agreement (Agreements) and the rights to develop and market a proprietary technology for the fields of uses specified in the License Agreement (Technology). WHEREAS, the parties desire to provide for the terms and conditions upon which EORTI will be acquired by PLTG in a stock-for-stock exchange (Acquisition) in accordance with the respective corporation laws of their state, upon consummation of which all EORTI Shares (as defined below) will be owned by PLTG, and all issued and outstanding EORTI Shares will be exchanged for shares of Series F Convertible Preferred stock of PLTG with terms and conditions as set forth more fully in this Agreement; and WHEREAS, for federal income tax purposes, it is intended that the Acquisition qualifies as a tax-free reorganization within the meaning of Section 368 (a)(1)(B) of the Internal Revenue Code of 1986, as amended (Code). NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt, adequacy and sufficiency of which are by this Agreement acknowledged, the parties agree as follows: ARTICLE 1 THE STOCK-FOR-STOCK ACQUISITION 1.01The Acquisition (a)Acquisition Agreement.Subject to the terms and conditions of this Agreement, at the Effective Date, as defined below, all EORTI Shares shall be acquired from UTEK by PLTG in accordance with the respective corporation laws of their state and the provisions of this Agreement and the separate corporate existence of EORTI shall continue after the closing as a wholly-owned subsidiary of PLTG. (b)Effective Date. The Acquisition shall become effective (Effective Date or Closing Date) upon the execution of this Agreement and closing of the transaction. 1.02 Exchange of Stock. At the Effective Date, by virtue of the Acquisition, all of the EORTI Shares that are issued and outstanding at the Effective Date shall be exchanged for 100,000 Series F convertible Preferred shares of PLTG stock as follows: · Prior to closing, PLTG shall have the authority to issue the Series F Convertible Preferred stock. · 100,000 shares of Series F Convertible Preferred Stock issued and delivered within ten (10) days of closing on this Agreement. · The shares shall beconverted no sooner than the 6 month anniversary and no later than the twelve month anniversary of the execution of this Agreement into $1,440,000 worth of common shares of PLTG, based on theaverage of the five (5) dayclosing price prior to the conversion date Shares will be salable pursuant to Rule 144. The start of the holding period will begin upon the issuance of the above convertible preferred shares. · A convertible floor price of $.02 per common share shall be set for the conversion of the Series F Convertible Preferred Stock, which for clarity would result in a maximum of 72,000,000 common shares being issued. · In addition, as part of the Series F Convertible Preferred Stock, a five year warrant to purchase 500,000 shares priced at $.25 per share and a five year warrant to purchase 500,000 shares at $.50 per share shall be granted. · No voting rights for Series F Convertible Preferred Stock · PLTG agrees that it will have authorized the shares of common stock required for the conversion of the shares within 150 days of the execution of this agreement; if the number of shares outstanding are not available to facilitate the conversion of the issued convertible preferred shares, then the sum of $1,440,000 shall be immediately due and payable in cash at the 6 month anniversary of this transaction. 1.03Effect of Acquisition.At and after the Effective Date, the holder of each certificate of common stock of EORTI shall cease to have any rights as a shareholder of EORTI. 1.04Closing. Subject to the terms and conditions of this Agreement, the Closing of the Acquisition shall take place as of the last to sign and date this agreement. ARTICLE 2ARTICLE 2 REPRESENTATIONS AND WARRANTIES 2.01Representations and Warranties of UTEK and EORTI.UTEK and EORTI represent and warrant to PLTG that the facts set forth below are true and correct, and will be true and correct as of the Effective Date: (a)Organization. EORTI and UTEK are corporations duly organized, validly existing and in good standing under the laws of their respective states of incorporation, and they have the requisite power and authority to conduct their business and consummate the transactions contemplated by this Agreement. True, correct and complete copies of the articles of incorporation, bylaws and all corporate minutes of EORTI have been provided to PLTG and such documents are presently in effect and have not been amended or modified. (b)Authorization. The execution of this Agreement and the consummation of the Acquisition and the other transactions contemplated by this Agreement have been duly authorized by the board of directors and shareholders of EORTI and the board of directors of UTEK; no other corporate action by the respective parties is necessary in order to execute, deliver, consummate and perform their respective obligations hereunder; and EORTI and UTEK have all requisite corporate and other authority to execute and deliver this Agreement and consummate the transactions contemplated by this Agreement. (c)Capitalization.The authorized capital of EORTI consists of 1,000,000 shares of common stock with a par value $.01 per share (EORTI Shares). At the date of this Agreement, 1,000 EORTI Shares are issued and outstanding and held of record and beneficially by UTEK, free and clear of all liens, encumbrances, restrictions and claims of very kind. UTEK has full legal right, power and authority to sell, assign transfer and convey the EORTI shares so owned by UTEK in accordance with the terms and conditions of this Agreement. The delivery to PLTG of the EORTI shares so owned by UTEK pursuant to the provisions of this Agreement will transfer to PLTG valid title thereto, free and clear of any and all adverse claims. All issued and outstanding EORTI Shares have been duly and validly issued and are fully paid and non-assessable shares and have not been issued in violation of any preemptive or other rights of any other person or any applicable laws. EORTI is not authorized to issue any preferred stock. All dividends on EORTI Shares which have been declared prior to the date of this Agreement have been paid in full.
